Case 5:20-cv-00202-gwe Document 18 Filed 03/01/21 Pageloff EXHIBIT

1

UNITED STATES DISTRICT COURT

 

DISTRICT OF VERMONT
SAMUEL KERSON, )
Plaintiff,
v. 5 CIVIL ACTION NO. 2:20-CV-00202-CR
VERMONT LAW SCHOOL, INC. 5
Defendant.

SUPPLEMENTAL DECLARATION OF SAMUEL KERSON

Samuel Kerson declares under the penalty of perjury under the laws of the United States
that the following statements contained in this Declaration are true and correct:

1. l am the Plaintiff in this action and submit this Declaration both to supplement my
last Declaration attached to the Motion to Preliminary Injunction and to respond to allegations
contained in Vermont Law School, Inc.’s (VLS) papers in response to our motion.

2. VLS submitted the Declaration of Jameson Davis and April Urbanowski, students
at VLS, together with a petition signed by students and other members of the VLS community.

3. The opinions expressed, although sincere, do not reflect the opinions of all those |
interested in the preservation of the murals and the controversy that has arisen. We have already
submitted the Declarations of David Schutz, Marilyn Skoglund, and Daniel Hecht.

4. Attached as Exhibit A is a Change.org email/petition to Thomas McHenry, the —
VLS Dean, stating:

Greetings,
Stand against the destruction of the Underground Railroad

Mural. Destroying what can only be called a masterpiece
and a compelling conversation starter is extremely short
Case 5:20-cv-00202-gwc Document 18 Filed 03/01/21 Page 2 of 2

; sighted and a poor representation of your law school’s
commitment to justice.

The email has over 995 signatures from 15 different countries over four continents and
can be found at https://www.change.org/p/vermont-law-school-stand-against-the-destruction-of-
the-underground-railroad-mural.

5. Also attached as Exhibit B are two emails from VLS students. The first student
anonymously expressed an opinion in support of the mural, and forwarded the second email by
Theophilus Agbe to April Urbanowski. This second email, written-by a self-identified black man
at VLS, represents an articulate and strong alternative point of view. He said, in part:

The idea that we can’t bear to see the sight of the horrors of
slavery is precisely why we should have it exposed rather

than hidden. The idea that a mural — which pays homage to
the horrors of slavery and the people who fought to end it ~

__ is too offensive to be displayed anywhere on campus is,
quite frankly, a sad condemnation of the VLS community.

Executed at Trois Rivieres, Quebec, Canada, this 16" day of February, 2021.

 

 

 
